DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to U.S. Non-Provisional App. No. 15/706,504 filed September 15, 2017 now Patent No. 10,744,280; to U.S. Non-Provisional App. No. 13/941,365 filed July 12, 2013 now Patent No. 9,800, 012, and to U.S. Provisional App. No. 61/671,041 filed July 12, 2012. 

Status of Claims
This Office Action is responsive to the preliminary amendment filed on September 8, 2020. As directed by the amendment: claims 1-18 have been cancelled; and claims 19-38 have been added. Thus, claims 19-38 are presently pending in this application. 

Information Disclosure Statement
Acknowledgement is made to Applicant's lack of an Information Disclosure Statement submission.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “undersurface having a protruding structure or stem” of claims 19 and 37; and “wherein the second element is configured to adapt to the undersurface of the first element” of claims 19 and 37 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27 recites “wherein the active agent is an endocrine hormone, vaccines, small molecules, including anti-asthmatics, vasodilators, vasoconstrictors, muscle relaxants, or neurotransmitter agonist or antagonists”, ln 1-3 should read --wherein the active agent is an endocrine hormone, vaccine, anti-asthmatic, vasodilator, vasoconstrictor, muscle relaxants, or neurotransmitter agonist or antagonists--;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 37, and claims 20-36 and 38 by dependency, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites “a first element comprising a mouthpiece at the proximal end, a body, and an undersurface having a protruding structure or stem”, ln 5-6; and “wherein the second element is configured to adapt to the undersurface of the first element and is moveable relative to the first element to form an air conduit by moving the reservoir from the powder containment configuration to the powder dosing configuration; wherein the protruding structure or stem is configured to extend downwardly into the second element to deflect the dry powder”, ln 8-13 Applicant’s specification fails to describe or depict the protruding structure or stem extending from the underside of the first element into the second element to deflect the dry powder.  Specifically, Applicant’s disclosure describes and depicts the second element comprising the protruding structure or stem: “container 977, 983 can optionally have one or more protrusions, or stems [978, 984] extending from the undersurface or inner surface of the cartridge top or lid 976, 982 into void or internal volume 974, 990 of the container 977, 983”, ¶ 00144, Fig. 34-38. Applicant’s specification asserts the undersurface of the first element can have the protruding structure or stem.  However, Applicant’s specification fails to describe the protruding structure or stem deflecting the dry powder, nor does Applicant’s specification describe or depict the construction of the first and second element such that one of ordinary skill in the art would comprehend how the movement of the second element relative to the first element forms an air conduit by moving the reservoir from the powder containment configuration to the powder dosing configuration when the first element comprises the protruding structure or stem. Examiner notes: inspection of Applicant’s specification and drawings would lead one of ordinary skill in the art to believe a protruding structure or stem on the undersurface of the first element would hinder/interfere with the movement second element from the powder containment configuration to the powder dosing configuration.  Therefore, claim 19 contains subject matter which was not reasonably convey in the specification. 
Similar rational is applied to independent claim 37. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 37, and claims 20-36 and 38 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “wherein the second element is configured to adapt to the undersurface of the first element”, ln 8-9 it is unclear what the meets and bounds are of “adapt to”.  Specifically, it is unclear how the second element is formed to adapt to the undersurface of the first element.  For example, the second element could be made from a pliable material that adapts to the undersurface of the first element by conforming to the undersurface of the first element; or the second element could be made frangible such that the second element is torn or broken to adapt to the undersurface of the first element.  Though reasonable interpretations, neither of which are described in Applicant’s specification.  Applicant’s specification is silent on the specific nature or construction of the second element adapting to the undersurface of the first element as claimed (¶¶ 0022, 00141). Therefore, Examiner is not making a judgment on the subject matter of claim 19.
Similar rational is applied to independent claim 37. 

Allowable Subject Matter
The Examiner notes that no art rejection has been made for claims 19-38 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112 rejection(s) have been resolved by the Applicant.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smutney et al. (U.S. Publication No. 2009/0308391) discloses a dry powder inhaler comprising medicament cartridge (150) comprising a powder container (151); a lid (156); and an internal volume (area within the medicament cartridge; Fig. 6, 38B, 52, 54), which has not yet been claimed.
Briant et al. (U.S. Pub. No. 2011/0083667) discloses a dispenser comprising a lid (150) includes a deflector (340) protruding from an undersurface facing an internal volume (Fig. 12a-12c) to direct airflow entering the internal volume from a direction parallel to the lid to a substantially downward direction to a direction substantially parallel to the lid to a direction substantially perpendicular to the lid to exit the powder container (¶¶ 0074, 0085; Fig. 12a-12c, 6b), across the powder (i.e. substantially parallel to the lid) in the cavity then up the wall of the cavity, which has not yet been claimed.
Bentele (DE 102009041664 A1) discloses a passive powder inhaler comprising a first element (7; Fig. 2) comprising undersurface having a protruding structure or stem (11; Fig. 2), which has not yet been claimed.
Baillet (WO 2012004518 A1) discloses a dry powder inhaler comprising a first element (130, Fig. 1-12) comprising a mouthpiece (131; Fig. 1-12) at the proximal end, and an undersurface having a protruding structure or stem (135; Fig. 2-7, 10, 12); and a second element (110; Fig. 1-12) comprising a reservoir (111; Fig. 1-12) having an opening (142; Fig. 1-12) configured to receive and retain a dry powder (from capsule 10/C; Fig. 3, 4, 7), which has not yet been claimed..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785